Case 20-40866-JMM      Doc 20-1 Filed 11/19/20 Entered 11/19/20 16:39:54   Desc
                    Affidavit in Support of Motion Page 1 of 13
Case 20-40866-JMM      Doc 20-1 Filed 11/19/20 Entered 11/19/20 16:39:54   Desc
                    Affidavit in Support of Motion Page 2 of 13
Case 20-40866-JMM      Doc 20-1 Filed 11/19/20 Entered 11/19/20 16:39:54   Desc
                    Affidavit in Support of Motion Page 3 of 13
Case 20-40866-JMM      Doc 20-1 Filed 11/19/20 Entered 11/19/20 16:39:54   Desc
                    Affidavit in Support of Motion Page 4 of 13
Case 20-40866-JMM      Doc 20-1 Filed 11/19/20 Entered 11/19/20 16:39:54   Desc
                    Affidavit in Support of Motion Page 5 of 13
Case 20-40866-JMM      Doc 20-1 Filed 11/19/20 Entered 11/19/20 16:39:54   Desc
                    Affidavit in Support of Motion Page 6 of 13
Case 20-40866-JMM      Doc 20-1 Filed 11/19/20 Entered 11/19/20 16:39:54   Desc
                    Affidavit in Support of Motion Page 7 of 13
Case 20-40866-JMM      Doc 20-1 Filed 11/19/20 Entered 11/19/20 16:39:54   Desc
                    Affidavit in Support of Motion Page 8 of 13
Case 20-40866-JMM      Doc 20-1 Filed 11/19/20 Entered 11/19/20 16:39:54   Desc
                    Affidavit in Support of Motion Page 9 of 13
Case 20-40866-JMM Doc 20-1 Filed 11/19/20         Entered 11/19/20 16:39:54   Desc
                 Affidavit in Support of Motion   Page 10 of 13
Case 20-40866-JMM Doc 20-1 Filed 11/19/20         Entered 11/19/20 16:39:54   Desc
                 Affidavit in Support of Motion   Page 11 of 13
Case 20-40866-JMM Doc 20-1 Filed 11/19/20         Entered 11/19/20 16:39:54   Desc
                 Affidavit in Support of Motion   Page 12 of 13
Case 20-40866-JMM Doc 20-1 Filed 11/19/20         Entered 11/19/20 16:39:54   Desc
                 Affidavit in Support of Motion   Page 13 of 13
